Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 1 of 134




                                                            EX - DUARTE JAQUEZ - 000393
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 2 of 134




                                                            EX - DUARTE JAQUEZ - 000394
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 3 of 134




                                                            EX - DUARTE JAQUEZ - 000395
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 4 of 134




                                                            EX - DUARTE JAQUEZ - 000396
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 5 of 134




                                                            EX - DUARTE JAQUEZ - 000397
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 6 of 134




                                                            EX - DUARTE JAQUEZ - 000398
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 7 of 134




                                                            EX - DUARTE JAQUEZ - 000399
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 8 of 134




                                                            EX - DUARTE JAQUEZ - 000400
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 9 of 134




                                                            EX - DUARTE JAQUEZ - 000401
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 10 of 134




                                                            EX - DUARTE JAQUEZ - 000402
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 11 of 134




                                                            EX - DUARTE JAQUEZ - 000403
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 12 of 134




                                                            EX - DUARTE JAQUEZ - 000404
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 13 of 134




                                                            EX - DUARTE JAQUEZ - 000405
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 14 of 134




                                                            EX - DUARTE JAQUEZ - 000406
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 15 of 134




                                                            EX - DUARTE JAQUEZ - 000407
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 16 of 134




                                                            EX - DUARTE JAQUEZ - 000408
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 17 of 134




                                                            EX - DUARTE JAQUEZ - 000409
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 18 of 134




                                                            EX - DUARTE JAQUEZ - 000410
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 19 of 134




                                                            EX - DUARTE JAQUEZ - 000411
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 20 of 134




                                                            EX - DUARTE JAQUEZ - 000412
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 21 of 134




                                                            EX - DUARTE JAQUEZ - 000413
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 22 of 134




                                                            EX - DUARTE JAQUEZ - 000414
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 23 of 134




                                                            EX - DUARTE JAQUEZ - 000415
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 24 of 134




                                                            EX - DUARTE JAQUEZ - 000416
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 25 of 134




                                                            EX - DUARTE JAQUEZ - 000417
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 26 of 134




                                                            EX - DUARTE JAQUEZ - 000418
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 27 of 134




                                                            EX - DUARTE JAQUEZ - 000419
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 28 of 134




                                                            EX - DUARTE JAQUEZ - 000420
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 29 of 134




                                                            EX - DUARTE JAQUEZ - 000421
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 30 of 134




                                                            EX - DUARTE JAQUEZ - 000422
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 31 of 134




                                                            EX - DUARTE JAQUEZ - 000423
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 32 of 134




                                                            EX - DUARTE JAQUEZ - 000424
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 33 of 134




                                                            EX - DUARTE JAQUEZ - 000425
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 34 of 134




                                                            EX - DUARTE JAQUEZ - 000426
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 35 of 134




                                                            EX - DUARTE JAQUEZ - 000427
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 36 of 134




                                                            EX - DUARTE JAQUEZ - 000428
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 37 of 134




                                                            EX - DUARTE JAQUEZ - 000429
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 38 of 134




                                                            EX - DUARTE JAQUEZ - 000430
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 39 of 134




                                                            EX - DUARTE JAQUEZ - 000431
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 40 of 134




                                                            EX - DUARTE JAQUEZ - 000432
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 41 of 134




                                                            EX - DUARTE JAQUEZ - 000433
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 42 of 134




                                                            EX - DUARTE JAQUEZ - 000434
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 43 of 134




                                                            EX - DUARTE JAQUEZ - 000435
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 44 of 134




                                                            EX - DUARTE JAQUEZ - 000436
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 45 of 134




                                                            EX - DUARTE JAQUEZ - 000437
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 46 of 134




                                                            EX - DUARTE JAQUEZ - 000438
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 47 of 134




                                                            EX - DUARTE JAQUEZ - 000439
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 48 of 134




                                                            EX - DUARTE JAQUEZ - 000440
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 49 of 134




                                                            EX - DUARTE JAQUEZ - 000441
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 50 of 134




                                                            EX - DUARTE JAQUEZ - 000442
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 51 of 134




                                                            EX - DUARTE JAQUEZ - 000443
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 52 of 134




                                                            EX - DUARTE JAQUEZ - 000444
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 53 of 134




                                                            EX - DUARTE JAQUEZ - 000445
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 54 of 134




                                                            EX - DUARTE JAQUEZ - 000446
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 55 of 134




                                                            EX - DUARTE JAQUEZ - 000447
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 56 of 134




                                                            EX - DUARTE JAQUEZ - 000448
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 57 of 134




                                                            EX - DUARTE JAQUEZ - 000449
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 58 of 134




                                                            EX - DUARTE JAQUEZ - 000450
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 59 of 134




                                                            EX - DUARTE JAQUEZ - 000451
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 60 of 134




                                                            EX - DUARTE JAQUEZ - 000452
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 61 of 134




                                                            EX - DUARTE JAQUEZ - 000453
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 62 of 134




                                                            EX - DUARTE JAQUEZ - 000454
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 63 of 134




                                                            EX - DUARTE JAQUEZ - 000455
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 64 of 134




                                                            EX - DUARTE JAQUEZ - 000456
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 65 of 134




                                                            EX - DUARTE JAQUEZ - 000457
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 66 of 134




                                                            EX - DUARTE JAQUEZ - 000458
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 67 of 134




                                                            EX - DUARTE JAQUEZ - 000459
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 68 of 134




                                                            EX - DUARTE JAQUEZ - 000460
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 69 of 134




                                                            EX - DUARTE JAQUEZ - 000461
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 70 of 134




                                                            EX - DUARTE JAQUEZ - 000462
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 71 of 134




                                                            EX - DUARTE JAQUEZ - 000463
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 72 of 134




                                                            EX - DUARTE JAQUEZ - 000464
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 73 of 134




                                                            EX - DUARTE JAQUEZ - 000465
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 74 of 134




                                                            EX - DUARTE JAQUEZ - 000466
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 75 of 134




                                                            EX - DUARTE JAQUEZ - 000467
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 76 of 134




                                                            EX - DUARTE JAQUEZ - 000468
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 77 of 134




                                                            EX - DUARTE JAQUEZ - 000469
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 78 of 134




                                                            EX - DUARTE JAQUEZ - 000470
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 79 of 134




                                                            EX - DUARTE JAQUEZ - 000471
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 80 of 134




                                                            EX - DUARTE JAQUEZ - 000472
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 81 of 134




                                                            EX - DUARTE JAQUEZ - 000473
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 82 of 134




                                                            EX - DUARTE JAQUEZ - 000474
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 83 of 134




                                                            EX - DUARTE JAQUEZ - 000475
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 84 of 134




                                                            EX - DUARTE JAQUEZ - 000476
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 85 of 134




                                                            EX - DUARTE JAQUEZ - 000477
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 86 of 134




                                                            EX - DUARTE JAQUEZ - 000478
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 87 of 134




                                                            EX - DUARTE JAQUEZ - 000479
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 88 of 134




                                                            EX - DUARTE JAQUEZ - 000480
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 89 of 134




                                                            EX - DUARTE JAQUEZ - 000481
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 90 of 134




                                                            EX - DUARTE JAQUEZ - 000482
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 91 of 134




                                                            EX - DUARTE JAQUEZ - 000483
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 92 of 134




                                                            EX - DUARTE JAQUEZ - 000484
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 93 of 134




                                                            EX - DUARTE JAQUEZ - 000485
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 94 of 134




                                                            EX - DUARTE JAQUEZ - 000486
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 95 of 134




                                                            EX - DUARTE JAQUEZ - 000487
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 96 of 134




                                                            EX - DUARTE JAQUEZ - 000488
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 97 of 134




                                                            EX - DUARTE JAQUEZ - 000489
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 98 of 134




                                                            EX - DUARTE JAQUEZ - 000490
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 99 of 134




                                                            EX - DUARTE JAQUEZ - 000491
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 100 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000492
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 101 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000493
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 102 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000494
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 103 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000495
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 104 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000496
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 105 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000497
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 106 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000498
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 107 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000499
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 108 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000500
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 109 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000501
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 110 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000502
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 111 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000503
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 112 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000504
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 113 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000505
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 114 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000506
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 115 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000507
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 116 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000508
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 117 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000509
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 118 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000510
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 119 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000511
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 120 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000512
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 121 of
                                     134




                                                                                    EX - DUARTE JAQUEZ - 000513
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 122 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000514
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 123 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000515
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 124 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000516
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 125 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000517
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 126 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000518
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 127 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000519
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 128 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000520
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 129 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000521
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 130 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000522
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 131 of
                                     134




                                                                                    EX - DUARTE JAQUEZ - 000523
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 132 of
                                     134




                                                                                    EX - DUARTE JAQUEZ - 000524
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 133 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000525
Case 1:20-mc-22829-UNA Document 1-7 Entered on FLSD Docket 07/10/2020 Page 134 of
                                     134




                                                          EX - DUARTE JAQUEZ - 000526
